



COURT OF APPEAL FOR ONTARIO

CITATION: Armstrong v. Corus Entertainment Inc., 2018 ONCA 852

DATE: 20181024

DOCKET: C62752 & C62764

Doherty, Brown and Huscroft JJ.A.

BETWEEN

William John Armstrong

Plaintiff (Respondent)

and

Corus Entertainment Inc.
,
Craig
    Needles, Shawn Lewis,

Nancy McSloy, Joseph Wilson, Robert Spencer
,
Cheryl
    Miller, Christopher George and Stewart Blair
and
Jack
    McSloy

Defendants (
Appellants
)

Andrew F. Camman, for the appellants, Nancy McSloy, Joseph
    Wilson, Robert Spencer and Jack McSloy

Peter M. Jacobsen and Julia L. Lefebvre, for the
    appellant, Corus Entertainment Inc.

Sean C. Flaherty, for the respondent

Heard: June 29, 2017

On appeal from the order of Justice Joseph M. W. Donohue
    of the Superior Court of Justice, dated September 2, 2016.

COSTS
    ENDORSEMENT

[1]

In our view the presumption in s. 137.1(7) of the
Courts
    of Justice Act,
R.S.O. 1990, c. C.43,
    applies. The appellants are entitled to their costs of the motion and
    proceedings below on a full indemnity basis. The costs must still however be
    reasonable. We fix Corus costs at $30,000, inclusive of taxes and
    disbursements and we fix the costs of the McSloy appellants (Nancy McSloy,
    Joseph Wilson, Robert Spencer, Jack McSloy) at $30,000, inclusive of taxes and
    disbursements.

[2]

The appellants were
    successful on the appeal and are entitled to costs on a partial indemnity
    basis. We fix Corus costs at $15,000, inclusive of disbursements and taxes. We
    also fix the costs of the McSloy appellants at $15,000, inclusive of
    disbursements and taxes.

[3]

The McSloy appellants also request
    damages pursuant to s. 137.1(9) of the
Courts of Justice Act
. We see no basis for that order.

Doherty J.A.

David Brown J.A.

Grant Huscroft J.A.


